Citation Nr: 9914716	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the 10 percent disability rating for chronic, 
suppurative right ear otitis media was properly reduced to a 
noncompensable rating.

2.  Whether the veteran submitted a timely substantive appeal 
of the RO's assignment of a 30 percent rating for hearing 
loss with tinnitus and vertigo.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from April 1962 to April 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in April 
1995 and June 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The April 1995 
rating decision denied the veteran's claim for a disability 
rating in excess of 10 percent for chronic, suppurative right 
ear otitis media, while the June 1997 rating decision 
decreased the existing 10 percent disability rating to 
noncompensable.  

At the outset, the Board observes that pursuant to the June 
1997 rating decision, the RO granted the veteran service 
connection for hearing loss with tinnitus and vertigo, and 
assigned a 30 percent disability rating under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1998), and simultaneously 
decreased the veteran's 10 percent disability rating for 
chronic, suppurative right ear otitis media to 
noncompensable.  After receiving notice of this rating 
decision, the veteran returned to the RO a VA Form 21-
4138(327) in July 1997 stating that he was satisfied with the 
grant of service connection and 30 percent disability rating 
for hearing loss with tinnitus and vertigo.  The veteran 
subsequently filed a timely notice of disagreement (NOD) to 
the June 1997 rating decision, and both issues (whether the 
10 percent disability rating for chronic, suppurative right 
ear otitis media was properly reduced to a noncompensable 
rating, and entitlement to a rating in excess of 30 percent 
for hearing loss with tinnitus and vertigo) were addressed in 
a statement and supplemental statement of the case.  However, 
the Board finds no correspondence in the records that can be 
construed as a timely substantive appeal of the issue of 
entitlement to a rating in excess of 30 percent for hearing 
loss with tinnitus and vertigo.  Although the RO has 
addressed the merits of the issue of a rating in excess of 30 
percent for hearing loss with tinnitus and vertigo, and 
certified this issue to the Board on such basis, the Board 
must first address the preliminary jurisdictional issue of 
timeliness of the appeal.  However, as a matter of due 
process, the veteran must first be given an opportunity to 
submit evidence and argument on the timeliness issue.  Marsh 
v. West, No. 98-634 (U.S. Vet. App. Oct. 5, 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, the issue of whether 
the veteran has submitted a timely substantive appeal to 
perfect the appeal of a rating in excess of 30 percent for 
hearing loss with tinnitus and vertigo is addressed in the 
REMAND. 


                                               FINDING OF 
FACT

The veteran's chronic right ear otitis media is not 
manifested by suppuration; two recent ear examinations have 
shown improvement in that his right ear infection is not 
active or productive of any drainage.


                                           CONCLUSION OF LAW

The 10 percent disability rating for chronic, suppurative 
right ear otitis media was properly reduced to a 
noncompensable rating.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Code 6200 (1998).


         REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially granted the veteran service connection for 
chronic, suppurative otitis media of the right ear pursuant 
to a July 1990 rating decision, which also assigned a 10 
percent disability rating, effective from March 1990.  In 
March 1992, the RO issued a rating decision reducing the 
veteran's disability rating from 10 percent to 
noncompensable, effective from June 1992.  A June 1993 rating 
decision increased the veteran's disability rating back to 10 
percent, effective from January 1993.  Pursuant to a June 
1997 rating decision, the RO again reduced the veteran's 
disability rating from 10 percent to noncompensable.  

With regard to the veteran's claim that the reduction of the 
10 percent rating to zero percent for his chronic, 
suppurative otitis media of the right ear was improper, the 
Board notes that, in certain circumstances, applicable 
regulations provide that, prior to reduction of a rating of a 
service-connected disability, notice of the proposed 
reduction and an opportunity to submit additional evidence 
must be provided.  38 C.F.R. § 3.105(e) (1998).  However, 
those procedures are required only when the reduction of the 
rating would result in a reduction or discontinuance of 
compensation payments currently being made.

In the veteran's case, pursuant to the June 1997 rating 
decision, the RO granted the veteran service connection for 
hearing loss with tinnitus and vertigo, and assigned a 30 
percent disability rating under 38 C.F.R. § 4.87a, Diagnostic 
Code 6204 (1998), and simultaneously decreased the veteran's 
10 percent disability rating for chronic, suppurative right 
ear otitis media to noncompensable.  Thus, while his rating 
for the right ear otitis was reduced, his overll service-
connected rating and the resultant amount of compensation was 
increased.  As the rating decision of June 1997 did not 
result in a reduction of compensation, the Board finds that 
the RO was not required to follow the procedures outlined in 
38 C.F.R. § 3.105(e).  Furthermore, as a rating of 10 percent 
for bilateral hearing loss was not in effect for 5 years, the 
provisions of 38 C.F.R. § 3.344 concerning stabilization of 
disability evaluations do not apply in this case.  38 C.F.R. 
§ 3.344(c) (1998).

The veteran underwent a VA audio-ear disease examination in 
March 1995.  His complaints at that time included loss of 
hearing in the right ear and intermittent drainage from the 
same ear.  It was noted that he underwent surgery for a 
prosthesis placement but had subsequent and current chronic 
otalgia of the right ear.  Physical examination showed 
inflamed external canals at the borders with evidence of 
active ear disease with a small amount of yellow drainage at 
the base of the tympanic membrane.  The tympanic membranes 
were noted to be markedly altered structures with a question 
of a prosthesis protruding at the lower border of the 
surgical site.  The pertinent diagnoses were chronic otitis 
media of the right ear and status post surgical prosthesis of 
the right ear. 

A VA audiological examination of the veteran in July 1996 
showed that, while the veteran gave a history of a foul 
smelling, yellowish discharge from his right ear, clinical 
evaluation of the right ear was negative for any drainage.

The veteran underwent a VA audio-ear disease examination in 
December 1996.  History obtained at that time included a 
modified radical mastoidectomy on the right for treatment of 
chronic otitis media and cholesteatoma.  Upon physical 
examination, there was no evidence of right ear drainage.  
There was some apparent yellow mucoid fluid in the left 
middle ear space.  There was also a small retraction pocket 
in the posterior superior portion of the tympanic membrane.  
The assessment was a history of bilateral chronic otitis 
media with a modified radical mastoidectomy on the left side, 
and a history of ear infections on the left.  There was no 
assessment of a current ear infection, drainage or 
suppuration of the right ear.

Disability evaluations are determined by the application of 
scheduler ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings. 

The veteran's service-connected otitis media of the right ear 
is rated under 38 C.F.R. § 4.87a, Code 6200, which provides 
that a 10 percent rating is warranted for chronic suppurative 
otitis media during the continuance of the suppurative 
process.  A Note following Code 6200 provides that the 10 
percent rating is to be combined with ratings for hearing 
loss.

The last VA compensation examination of record that supports 
a 10 percent rating for the veteran's right ear otitis media 
is the March 1995 examination, which revealed evidence of 
active right ear disease, including drainage from the right 
ear.  Two subsequent VA examinations, performed specifically 
for the purpose of evaluating the veteran's ear disease, 
concluded that there was no signs of active right disease 
present and no drainage from that ear.  Thus, it is apparent 
that there was improvement in his right ear condition.  The 
reduction in rating was performed on the basis of two 
examinations which were as full and complete as prior 
examinations and records forming the basis for prior rating.
The Board finds that the 10 percent disability rating for 
chronic, suppurative right ear otitis media was properly 
reduced to a noncompensable rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
                                                        

                                                        ORDER                             

The 10 percent disability rating for chronic, suppurative 
right ear otitis media was properly reduced to a 
noncompensable rating.


                                                       REMAND

As noted in the Introduction to the above decision, although 
the RO has addressed the merits of the issue of a rating in 
excess of 30 percent for hearing loss with tinnitus and 
vertigo, and certified this issue to the Board on such basis, 
the Board must first address the preliminary jurisdictional 
issue of timeliness of the appeal.  However, as a matter of 
due process, the veteran must first be given an opportunity 
to submit evidence and argument on the timeliness issue.  
Marsh v. West, No. 98-634 (U.S. Vet. App. Oct. 5, 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, the issue of whether the veteran has submitted a 
timely substantive appeal to perfect the appeal of a rating 
in excess of 30 percent for hearing loss with tinnitus and 
vertigo is REMANDED to the RO for adjudication.  If action 
remains adverse to the appellant, he should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.





No action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.




		

	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

